 
EXECUTION COPY
 
COLLATERAL MANAGEMENT AGREEMENT
 
dated as of July 16, 2010
 
by and between
 
GOLUB CAPITAL BDC 2010-1 LLC
as Issuer
 
and
 
GC ADVISORS LLC
as Collateral Manager
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



       
Page
         
Section 1.
 
Definitions; Rules of Construction
 
1
         
Section 2.
 
General Duties and Authority of the Collateral Manager
 
4
         
Section 3.
 
Purchase and Sale Transactions; Brokerage
 
9
         
Section 4.
 
Additional Activities of the Collateral Manager
 
11
         
Section 5.
 
Certain Conflicts of Interest
 
13
         
Section 6.
 
Records; Confidentiality
 
14
         
Section 7.
 
Obligations of Collateral Manager
 
15
         
Section 8.
 
Compensation
 
15
         
Section 9.
 
Benefit of the Agreement
 
17
         
Section 10.
 
Limits of Collateral Manager Responsibility
 
18
         
Section 11.
 
No Joint Venture
 
20
         
Section 12.
 
Term; Termination
 
21
         
Section 13.
 
Assignments
 
23
         
Section 14.
 
Removal for Cause
 
24
         
Section 15.
 
Obligations of Resigning or Removed Collateral Manager
 
26
         
Section 16.
 
Representations and Warranties
 
26
         
Section 17.
 
Limited Recourse; No Petition
 
30
         
Section 18.
 
Notices
 
30
         
Section 19.
 
Binding Nature of Agreement; Successors and Assigns
 
31
         
Section 20.
 
Entire Agreement; Amendment
 
31
         
Section 21.
 
Governing Law
 
32
         
Section 22.
 
Submission to Jurisdiction
 
32
         
Section 23.
 
Waiver of Jury Trial
 
32
         
Section 24.
 
Conflict with the Indenture
 
32
         
Section 25.
 
Subordination; Assignment of Agreement
 
33
         
Section 26.
 
Indulgences Not Waivers
 
33
         
Section 27.
 
Costs and Expenses
 
33
         
Section 28.
 
Third Party Beneficiary
 
34
         
Section 29.
 
Titles Not to Affect Interpretation
 
34
         
Section 30.
 
Execution in Counterparts
 
34


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
         
Section 31.
 
Provisions Separable
 
34
         
Section 32.
 
Gender
 
34
         
Section 33.
  
Written Disclosure Statement
  
34


 
-ii-

--------------------------------------------------------------------------------

 

COLLATERAL MANAGEMENT AGREEMENT
 
This Collateral Management Agreement (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of July 16, 2010, is
entered into by and between GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited
liability company, with its office located at 150 Wacker Drive, Suite 800,
Chicago, Illinois 60606 (the “Issuer”), and GC ADVISORS LLC, a Delaware limited
liability company, located at 150 South Wacker Drive, Suite 800, Chicago,
Illinois 60606, as collateral manager (together with its successors and
permitted assigns, “Golub” and the “Collateral Manager”).
 
WITNESSETH:
 
WHEREAS, the Notes (as defined in the Indenture) will be issued pursuant to an
Indenture dated as of the date hereof (the “Indenture”), between the Issuer and
U.S. Bank National Association, as trustee (together with any successor trustee
permitted under the Indenture, the “Trustee”);
 
WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, as set forth in the Indenture, to the Trustee as security for the
Secured Parties under the Indenture;
 
WHEREAS, the Issuer desires to appoint Golub as the Collateral Manager to
provide the services described herein and Golub desires to accept such
appointment;
 
WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and
 
WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the agreements herein set forth, the parties
hereto agree as follows:
 
Section 1.        Definitions; Rules of Construction
 
(a)          As used in this Agreement:
 
 “Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.
 
“Affiliate Transaction” shall have the meaning set forth in Section 5(a).
 
“Aggregate Collateral Management Fee” shall have the meaning set forth in
Section 8(b).

 
1

--------------------------------------------------------------------------------

 
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Cause” shall have the meaning set forth in Section 14(a).
 
“Client” means with respect to any specified Person, any Person or account for
which the specified Person provides investment management services or investment
advice.
 
“Collateral Management Fee” shall have the meaning set forth in Section 8(a).
 
“Collateral Management Fee Shortfall Amount” shall have the meaning set forth in
Section 8(a).
 
“Collateral Manager” shall have the meaning set forth in the preamble.
 
“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).
 
“Collateral Manager Information” shall have the meaning set forth in Section
16(b)(v).
 
“Collateral Manager Notes” shall mean any Notes owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control.
 
“Cumulative Deferred Management Fee” shall have the meaning set forth in Section
8(b).
 
“Current Deferred Management Fee” shall have the meaning set forth in Section
8(b).
 
“Expenses” shall have the meaning set forth in Section 10(b).
 
“Fee Basis Amount” means, as of any date of determination, the sum of (i) the
Collateral Principal Amount, (ii) the aggregate principal amount of all
Defaulted Obligations and (iii) the aggregate amount of all Principal Financed
Accrued Interest.
 
“Final Offering Circular” shall mean the Offering Circular, dated July 13, 2010
with respect to the Secured Notes, as supplemented by the Supplement dated July
14, 2010 and as further amended or supplemented.
 
“Golub” shall have the meaning set forth in the preamble.
 
“Indemnified Party” shall have the meaning set forth in Section 10(b).
 
“Indemnifying Party” shall have the meaning set forth in Section 10(b).
 
 “Indenture” shall have the meaning set forth in the recitals hereto.
 
“Independent Review Party” shall have the meaning set forth in Section 5(b).

 
2

--------------------------------------------------------------------------------

 
 
“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).
 
“Internal Policies” shall have the meaning set forth in Section 3(b).
 
“Issuer” shall have the meaning set forth in the preamble.
 
“Losses” shall have the meaning set forth in Section 10(b).
 
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition (other than the
performance of the Assets) or operations of the Issuer, taken as a whole, (b)
the validity or enforceability of the Indenture, this Agreement or the Issuer’s
Organizational Instruments or (c) the existence, perfection, priority or
enforceability of the Trustee’s lien on the Assets.
 
“Offering Circulars” shall mean, collectively, the Final Offering Circular, as
the same may be amended or supplemented, and the Preliminary Offering Circular.
 
“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.
 
“Preliminary Offering Circular” shall mean the Preliminary Offering Circular,
dated June 24, 2010, with respect to the Secured Notes.
 
“Prime Rate” shall mean the rate announced by U.S. Bank National Association
from time to time as its prime rate in the United States, such rate to change as
and when such designated rate changes.  The Prime Rate is not intended to be the
lowest rate of interest charged by U.S. Bank National Association or any other
specified financial institution in connection with extensions of credit to
debtors.
 
“Proceedings” shall have the meaning set forth in Section 22.
 
“Related Person” means, with respect to any Person, the direct or indirect
owners of the equity interests therein, directors, officers, employees,
managers, agents and professional advisors thereof, including, with respect to
the Collateral Manager, any investment adviser in which the Collateral Manager
or any of its Affiliates has an economic or ownership interest.
 
“Staffing Agreement” shall have the meaning set forth in Section 13(b).
 
“Standard of Care” shall have the meaning set forth in Section 2(a).
 
“Statement of Cause” shall have the meaning set forth in Section 14(a).
 
“Termination Notice” shall have the meaning set forth in Section 14(a).

 
3

--------------------------------------------------------------------------------

 
 
“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be acquired by
the Issuer, (ii) investing and reinvesting the Assets, (iii) instructing the
Trustee with respect to any acquisition, disposition or tender of, or Offer with
respect to, a Collateral Obligation, Equity Security or Eligible Investment by
the Issuer and (iv) any of the services set forth in Section 2.
 
“Trustee” shall have the meaning set forth in the recitals hereto.
 
(b)         Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Indenture and the rules of
construction set forth in Section 1.2 of the Indenture are hereby incorporated
by reference herein.
 
Section 2.        General Duties and Authority of the Collateral Manager.
 
(a)          Golub is hereby appointed as Collateral Manager of the Issuer for
the purpose of performing certain investment management functions including,
without limitation, directing and supervising the investment and reinvestment of
the Collateral Obligations and Eligible Investments and performing certain
administrative functions on behalf of the Issuer in accordance with the
applicable provisions of the Indenture and of this Agreement, and Golub hereby
accepts such appointment.  The Collateral Manager shall have the power to
execute and deliver all necessary and appropriate documents and instruments on
behalf of the Issuer in connection with performing its obligations set forth
herein.  Except as may otherwise be expressly provided in this Agreement or the
Indenture, the Collateral Manager will perform its obligations hereunder and
under the Indenture with reasonable care and in good faith, (i) using a degree
of skill and attention no less than that which the Collateral Manager exercises
with respect to comparable assets that it may manage for itself and its other
clients, and (ii) in accordance with the Collateral Manager’s customary
practices and procedures involving assets of the nature and character of the
Assets (the “Standard of Care”).
 
(b)         Subject to Section 2(a), Section 2(d), Section 5 and Section 10 and
to the applicable provisions of the Indenture and of this Agreement, the
Collateral Manager agrees, and is hereby authorized, to provide the following
services to the Issuer:
 
(i)        select the Collateral Obligations and Eligible Investments to be
acquired and select the Collateral Obligations, Equity Securities and Eligible
Investments to be sold or otherwise disposed of by the Issuer;
 
(ii)       invest and reinvest the Assets;
 
(iii)      instruct the Trustee with respect to any acquisition, disposition, or
tender of, or Offer with respect to, a Collateral Obligation, Equity Security,
Eligible Investment or other assets received in respect thereof in the open
market or otherwise by the Issuer; and
 
(iv)      perform all other tasks and take all other actions that are specified,
or not inconsistent with, the duties of the Collateral Manager set forth in the
Indenture, the Collateral Administration Agreement or this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture in a manner which is consistent
with the terms hereof and of the Indenture.
 
Notwithstanding anything to the contrary in this Section 2(b), none of the
services performed by the Collateral Manager shall result in or be construed as
resulting in an obligation to perform any of the following: (i) the Collateral
Manager acting repeatedly or continuously as an intermediary in securities for
the Issuer; (ii) the Collateral Manager providing investment banking services to
the Issuer; or (iii) the Collateral Manager having direct contact with, or
actively soliciting or finding outside investors to invest in the Issuer.
 
(c)          Subject to the provisions concerning its general duties and
obligations as set forth in paragraphs (a) and (b) above and the terms of the
Indenture, the Collateral Manager shall provide, and is hereby authorized to
provide, the following services to the Issuer:
 
(i)        The Collateral Manager shall perform the investment-related duties
and functions (including, without limitation, the furnishing of Issuer Orders,
Issuer Requests and Authorized Officer’s certificates) as are expressly required
hereunder or under the Indenture with regard to acquisitions, sales or other
dispositions of Collateral Obligations, Equity Securities, Eligible Investments
and other securities and assets permitted to be acquired or sold under, and
subject to, the Indenture (including any proceeds received by way of Offers,
workouts and restructurings on assets owned by the Issuer) and shall comply with
the Investment Criteria and other requirements in the Indenture.  The Collateral
Manager shall have no obligation to perform any other duties other than as
expressly specified herein or in the Indenture and the Collateral Manager shall
be subject to no implicit obligations of any kind. The Issuer hereby irrevocably
(except as provided below) appoints the Collateral Manager as its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for in this Agreement or in the Indenture, including, without
limitation, the following powers: (A) to give or cause to be given any necessary
receipts or acquittance for amounts collected or received hereunder, (B) to make
or cause to be made all necessary transfers of the Collateral Obligations,
Equity Securities and Eligible Investments in connection with any acquisition,
sale or other disposition made pursuant hereto and the Indenture, (C) to execute
(under hand, under seal or as a deed) and deliver or cause to be executed and
delivered on behalf of the Issuer all necessary or appropriate bills of sale,
assignments, agreements and other instruments in connection with any such
acquisition, sale or other disposition and (D) to execute (under hand, under
seal or as a deed) and deliver or cause to be executed and delivered on behalf
of the Issuer any consents, votes, proxies, waivers, notices, amendments,
modifications, agreements, instruments, orders or other documents in connection
with or pursuant to this Agreement or the Indenture and relating to any
Collateral Obligation, Equity Security or Eligible Investment. The Issuer hereby
ratifies and confirms all that such attorney-in-fact (or any substitute) shall
lawfully do hereunder and pursuant hereto and authorizes such attorney-in-fact
to exercise full discretion and act for the Issuer in the same manner and with
the same force and effect as the managers or officers of the Issuer might or
could do in respect of the performance of such services, as well as in respect
of all other things the Collateral Manager deems necessary or incidental to the
furtherance or conduct of the Collateral Manager’s services under this Agreement
or under the Indenture, subject in each case to the applicable terms of this
Agreement and of the Indenture.  The Issuer hereby authorizes such
attorney-in-fact, in its sole discretion (but subject to applicable law and the
provisions of this Agreement and the Indenture), to take all actions that it
considers reasonably necessary and appropriate in respect of the Assets, this
Agreement and the other Transaction Documents. Nevertheless, if so requested by
the Collateral Manager or by a purchaser of any Collateral Obligation or
Eligible Investment, the Issuer shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases, powers of attorney,
proxies, dividends, other orders and other instruments as may reasonably be
designated in any such request.  Except as otherwise set forth and provided for
herein, this grant of power of attorney is coupled with an interest, and it
shall survive and not be affected by the subsequent dissolution or bankruptcy of
the Issuer.  Notwithstanding anything herein to the contrary, the appointment
herein of the Collateral Manager as the Issuer’s agent and attorney-in-fact
shall automatically cease and terminate upon the effective date of any
termination of this Agreement, the resignation of the Collateral Manager
pursuant to Section 12 or any removal of the Collateral Manager pursuant to
Section 14.  Each of the Collateral Manager and the Issuer shall take such other
actions, and furnish such certificates, opinions and other documents, as may be
reasonably requested by the other party hereto in order to effectuate the
purposes of this Agreement and to facilitate compliance with applicable laws and
regulations and the terms of this Agreement and of the Indenture.

 
5

--------------------------------------------------------------------------------

 
 
(ii)       The Collateral Manager shall negotiate on behalf of the Issuer with
prospective originators, sellers or purchasers of Collateral Obligations as to
the terms relating to the acquisition, sale or other dispositions thereof.
 
(iii)      Subject to any applicable terms of the Collateral Administration
Agreement, the Collateral Manager shall monitor the Assets on behalf of the
Issuer on an ongoing basis and shall provide or cause to be provided to the
Issuer all reports, schedules and other data reasonably available to the
Collateral Manager that the Issuer is required to prepare and deliver or cause
to be prepared and delivered under the Indenture, in such forms and containing
such information required thereby, in reasonably sufficient time for such
required reports, schedules and data to be reviewed and delivered by or on
behalf of the Issuer to the parties entitled thereto under the Indenture.  The
obligation of the Collateral Manager to furnish such information is subject to
the Collateral Manager’s timely receipt of necessary reports and the appropriate
information from the Person responsible for the delivery of or preparation of
such information or such reports (including without limitation, the Obligors of
the Collateral Obligations, the Rating Agencies, the Trustee and the Collateral
Administrator) and to any confidentiality restrictions with respect thereto. The
Collateral Manager shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by a Person that the Collateral Manager
has no reason to believe is not duly authorized.  The Collateral Manager also
may rely upon any statement made to it orally or by telephone and made by a
Person the Collateral Manager has no reason to believe is not duly authorized,
and shall not incur any liability for relying thereon.  The Collateral Manager
is entitled to rely on any other information furnished to it by third parties
that it reasonably believes in good faith to be genuine.

 
6

--------------------------------------------------------------------------------

 
 
(iv)      The Collateral Manager, on behalf of the Issuer, shall be responsible
for obtaining, to the extent reasonably practicable and to the extent such
information is available to it, any information concerning whether a Collateral
Obligation has become a Defaulted Obligation, a Current Pay Obligation, a Credit
Risk Obligation or a Credit Improved Obligation.
 
(v)       The Collateral Manager may, subject to and in accordance with the
Indenture, as agent of the Issuer and on behalf of the Issuer, direct the
Trustee to take, or take on behalf of the Issuer, as applicable, any of the
following actions with respect to a Collateral Obligation, Equity Security or
Eligible Investment:
 
(A)      purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;
 
(B)       retain such Collateral Obligation, Equity Security or Eligible
Investment;
 
(C)       sell or otherwise dispose of such Collateral Obligation, Equity
Security or Eligible Investment (including any assets received by way of Offers,
workouts and restructurings on assets owned by the Issuer) in the open market or
otherwise;
 
(D)      if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment;
 
(E)       if applicable, consent to or refuse to consent to any proposed
amendment, modification, restructuring, exchange, waiver or Offer and give or
refuse to give any notice or direction;
 
(F)       retain or dispose of any securities or other property (if other than
cash) received by the Issuer;
 
(G)      call or waive any default with respect to any Defaulted Obligation;
 
(H)      vote to accelerate the maturity of any Defaulted Obligation;
 
(I)        participate in a committee or group formed by creditors of an obligor
or an issuer under a Collateral Obligation or Eligible Investment;
 
(J)       after or in connection with the payment in full of all amounts owed
under the Secured Notes and the termination without replacement of the Indenture
or in connection with any Redemption or Refinancing of the Notes, advise the
Issuer as to when, in the view of the Collateral Manager, it would be in the
best interest of the Issuer to liquidate all or any portion of the Issuer's
investment portfolio (and, if applicable, after discharge of the Indenture) and
render such assistance as may be necessary or required by the Issuer in
connection with such liquidation or any actions necessary to effectuate a
Redemption or Refinancing of the Notes;
 
(K)      advise and assist the Issuer with respect to the valuation of the
Assets, to the extent required or permitted by the Indenture;

 
7

--------------------------------------------------------------------------------

 
 
(L)       provide strategic and financial planning (including advice on
utilization of assets), financial statements and other similar reports;
 
(M)     negotiate any Refinancing for the Issuer as authorized by the Indenture;
and
 
(N)      exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Documents of the obligor or issuer under such Assets or the other documents
governing the terms of such Assets or take any other action consistent with the
terms of this Agreement or of the Indenture which the Collateral Manager
reasonably determines to be in the best interests of the Issuer.
 
(vi)      The Collateral Manager may:
 
(A)      retain accounting, tax, counsel and other professional services on
behalf of the Issuer as may be needed by the Issuer; and
 
(B)      consult on behalf of the Issuer with each Rating Agency at such times
as may be reasonably requested by such Rating Agency and provide the Rating
Agencies with any information reasonably requested in connection with each
Rating Agency’s monitoring of the acquisition and disposition of Collateral
Obligations and each Rating Agency’s maintenance of their ratings of the Secured
Notes.
 
(vii)     In connection with the purchase of any Collateral Obligation by the
Issuer, the Collateral Manager shall prepare, on behalf of the Issuer, the
information required to be delivered to the Trustee pursuant to the Indenture.
 
(d)          In performing its duties hereunder and when exercising its
discretion and judgment in connection with any transactions involving the
Assets, the Collateral Manager shall carry out any reasonable written directions
of the Issuer for the purpose of the Issuer’s compliance with its Organizational
Instruments and the Indenture; provided that such directions are not
inconsistent with any provision of this Agreement or the Indenture by which the
Collateral Manager is bound.
 
(e)          In providing services hereunder, the Collateral Manager may,
without the consent of any party, employ third parties, including, without
limitation, its affiliates, to render advice (including investment advice), to
provide services to arrange for trade execution and otherwise provide assistance
to the Issuer and to perform any of its duties hereunder; provided that the
Collateral Manager shall not be relieved of any of its duties hereunder
regardless of the performance of any services by third parties, including
affiliates.
 
(f)           The Collateral Manager shall not be bound to comply with any
supplemental indenture until it has received a copy of such supplemental
indenture from the Issuer or the Trustee and unless the Collateral Manager has
consented thereto in writing, as provided in the Indenture.

 
8

--------------------------------------------------------------------------------

 
 
Section 3.        Purchase and Sale Transactions; Brokerage.
 
(a)          The Collateral Manager, subject to and in accordance with the
Indenture, hereby agrees that it shall cause any Transaction to be conducted on
terms and conditions negotiated on an arm’s-length basis and in accordance with
applicable law.  Except as expressly permitted under the Indenture, no Assets
(other then any Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations) shall be purchased if such Assets may give rise to any obligation
or liability on the Issuer’s part to take any action or make any payment other
than at the Issuer’s option.
 
(b)         The Collateral Manager will seek to obtain the best execution (but
shall have no obligation to obtain the lowest prices available) for all orders
placed with respect to any Transaction, in a manner permitted by law and in a
manner it believes to be in the best interests of the Issuer.  Subject to the
preceding sentence, the Collateral Manager may, in the allocation of business,
select brokers and/or dealers with whom to effect trades on behalf of the Issuer
and may open cash trading accounts with such brokers and dealers (provided that
none of the Assets may be credited to, held in or subject to the lien of the
broker or dealer with respect to any such account). In addition, subject to the
first sentence of this paragraph, the Collateral Manager may, in the allocation
of business, take into consideration research and other brokerage services
furnished to the Collateral Manager or its Affiliates by brokers and dealers
which are not Affiliates of the Collateral Manager; provided that the Collateral
Manager in good faith believes that the compensation for such services rendered
by such brokers and dealers complies with the requirements of Section 28(e) of
the Securities Exchange Act of 1934, as amended (“Section 28(e)”), or in the
case of principal or fixed income transactions for which the “safe harbor” of
Section 28(e) is not available, the amount of the spread charged is reasonable
in relation to the value of the research and other brokerage services provided.
Such services may be used by the Collateral Manager in connection with its other
advisory activities or investment operations. The Collateral Manager may
aggregate sales and purchase orders placed with respect to the Assets with
similar orders being made simultaneously for other Clients of the Collateral
Manager or of Affiliates of the Collateral Manager, if in the Collateral
Manager’s reasonable judgment such aggregation shall result in an overall
economic benefit to the Issuer, taking into consideration the advantageous
selling or purchase price, brokerage commission or other expenses, as well as
the availability of such Assets on any other basis.  In accounting for such
aggregated order price, commissions and other expenses may be apportioned on a
weighted average basis.  When a Transaction occurs as part of any aggregate
sales or purchase orders, the objective of the Collateral Manager will be to
allocate the executions among the Clients in an equitable manner and in
accordance with the internal policies and procedures of the Collateral Manager
(as such may be amended from time to time, the “Internal Policies”) and
applicable law.
 
(c)          The Issuer acknowledges and agrees that (i) the determination by
the Collateral Manager of any benefit to the Issuer will be subjective and will
represent the Collateral Manager’s evaluation at the time that the Issuer will
be benefited by relatively better purchase or sales prices, lower brokerage
commissions, lower transaction costs and expenses and beneficial timing of
transactions or any combination of any of these and/or other factors and (ii)
the Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in accordance with
Section 2(a). The Issuer acknowledges that the Collateral Manager is the
investment advisor to the Originator and is the designated manager of the
Depositor, which is the Holder of the Class B Notes and the Subordinated Notes
on and, potentially, after the Closing Date which may give rise to conflicts of
interest between the Collateral Manager's duties to the Issuer under this
Agreement and its duty to such Client.

 
9

--------------------------------------------------------------------------------

 
 
(d)         Subject to the Collateral Manager’s execution obligations described
herein, compliance with applicable law and compliance with the applicable
provisions of the Indenture, the Collateral Manager may effect transactions with
the Issuer or its Affiliates (i) on an agency basis or (ii) on a principal basis
where the Collateral Manager or any of its Affiliates sells assets to or
purchases assets from the Issuer.
 
(e)          The Collateral Manager or any of its Affiliates may acquire or sell
assets, for its own account or for the accounts of its Clients, without either
requiring or precluding the acquisition or sale of such assets for the account
of the Issuer. Such investments may be the same as or different from those made
on behalf of the Issuer. In the event that, in light of market conditions and
investment objectives, the Collateral Manager determines that it would be
advisable to acquire the same Collateral Obligation both for the Issuer and
either the proprietary account of the Collateral Manager or any Affiliate of the
Collateral Manager or another Client of the Collateral Manager, the Collateral
Manager will allocate investment opportunities across such entities for which
such opportunities are appropriate, consistent with (1) its internal conflict of
interest and allocation policies, (2) any applicable requirements of the
Advisers Act and (3) if and to the extent applicable, certain restrictions of
the 1940 Act regarding co-investments with affiliates.
 
(f)           The Issuer acknowledges and agrees that the Collateral Manager and
its Affiliates may invest for their own accounts or for the accounts of others
in assets that would be appropriate investments for the Issuer.  The Issuer
acknowledges that the Collateral Manager and its Affiliates may enter into, for
their own accounts or for the accounts of others, credit default swaps relating
to obligors and issuers with respect to the Collateral Obligations included in
the Assets. The Issuer understands that the Collateral Manager and its
Affiliates may have economic interests in (including, without limitation,
controlling equity interests or other equity or debt interests), be lenders to,
receive payments from, render services to, engage in transactions with or have
other relationships with obligors and issuers with respect to the Collateral
Obligations included in the Assets.  In particular, the Collateral Manager and
its Affiliates may make and/or hold investments in an obligor’s or issuer’s
obligations or securities that may be pari passu, senior or junior in ranking to
an investment in such obligor’s or issuer’s obligations or securities made
and/or held by the Issuer, or otherwise have interests different from or adverse
to those of the Issuer.  The Issuer agrees that, in the course of managing the
Collateral Obligations held by the Issuer, the Collateral Manager may consider
its relationships with other Clients (including obligors and issuers) and its
Affiliates.  The Collateral Manager may decline to make a particular investment
for the Issuer in view of such relationships.  In addition, individuals who are
partners, managers, members, shareholders, directors, officers, employees or
agents of the Collateral Manager or of one or more of its Affiliates may serve
on boards of directors of, or otherwise have ongoing relationships with, such
obligors and issuers.  As a result, such individuals may possess information
relating to obligors and issuers of Collateral Obligations that is (a) not known
to or (b) known but restricted as to its use by the individuals at the
Collateral Manager responsible for monitoring the Collateral Obligations and
performing the other obligations of the Collateral Manager under this
Agreement.  Each of such ownership and other relationships may result in
securities laws restrictions on transactions in such securities by the Issuer
and otherwise create conflicts of interest for the Issuer.  The Issuer
acknowledges and agrees that, in all such instances, the Collateral Manager and
its Affiliates may in their discretion make investment recommendations and
decisions that may be the same as or different from those made with respect to
the Issuer’s investments and they have no duty, in making or managing such
investments, to act in a way that is favorable to the Issuer.

 
10

--------------------------------------------------------------------------------

 
 
(g)          The Issuer agrees that neither the Collateral Manager nor any of
its Affiliates is under any obligation to offer all investment opportunities of
which they become aware to the Issuer or to account to the Issuer for (or share
with the Issuer or inform the Issuer of) any such transaction or any benefit
received by them from any such transaction.  The Issuer understands that the
Collateral Manager and/or its Affiliates may have, for their own accounts or for
the accounts of others, portfolios with substantially the same portfolio
criteria as are applicable to the Issuer.  Furthermore, the Collateral Manager
and/or its Affiliates may make an investment on behalf of any Client or on their
own behalf without offering the investment opportunity or making any investment
on behalf of the Issuer and, accordingly, investment opportunities may not be
allocated among all such Clients.  The Issuer acknowledges that affirmative
obligations may arise in the future, whereby the Collateral Manager and/or its
Affiliates are obligated to offer certain investments to Clients before or
without the Collateral Manager’s offering those investments to the Issuer.  The
Issuer agrees that the Collateral Manager may make investments on behalf of the
Issuer in securities or obligations that it has declined to invest in or enter
into for its own account, the account of any of the Collateral Manager or its
Affiliates or the account of any other Client.
 
Section 4.        Additional Activities of the Collateral Manager.
 
Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Trustee, the Initial Purchaser, any Holder or their respective
Affiliates or any other Person regardless of whether such business is in
competition with the Issuer or otherwise. Without prejudice to the generality of
the foregoing, partners, members, managers, shareholders, directors, officers,
employees and agents of the Collateral Manager, Affiliates of the Collateral
Manager, and the Collateral Manager may:
 
(a)          serve as managers or directors (whether supervisory or managing),
officers, employees, partners, agents, nominees or signatories for the Issuer or
any Affiliate thereof, or for any obligor or issuer in respect of any of the
Collateral Obligations, Equity Securities or Eligible Investments or any
affiliate thereof, to the extent permitted by their respective Organizational
Instruments and Underlying Documents, as from time to time amended, or by any
resolutions duly adopted by the Issuer, its Affiliates or any obligor or issuer
in respect of any of the Collateral Obligations, Eligible Investments or Equity
Securities (or any Affiliate thereof) pursuant to their respective
Organizational Instruments;

 
11

--------------------------------------------------------------------------------

 
 
(b)          receive fees for services of whatever nature rendered to the
obligor or issuer in respect of any of the Collateral Obligations, Eligible
Investments or Equity Securities or any Affiliate thereof;
 
(c)          be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates and be paid therefor, on an arm’s-length basis;
 
(d)          be a secured or unsecured creditor of, or hold a debt obligation of
or equity interest in, the Issuer or any Affiliate thereof or any obligor or
issuer of any Collateral Obligation, Eligible Investment or Equity Security or
any Affiliate thereof;
 
(e)          subject to Section 3(b) and Section 5, applicable law and the
applicable provisions of the Indenture sell any Collateral Obligation or
Eligible Investment to, or purchase any Collateral Obligation or Equity Security
from, the Issuer while acting in the capacity of principal or agent;
 
(f)           underwrite, arrange, structure, originate, syndicate, act as a
distributor of or make a market in any Collateral Obligation, Equity Security or
Eligible Investment;
 
(g)         serve as a member of any “creditors’ board”, “creditors’ committee”
or similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or
 
(h)         act as collateral manager, portfolio manager, investment manager
and/or investment adviser or sub-adviser in collateralized bond obligation
vehicles, collateralized loan obligation vehicles and other similar warehousing,
financing or investment vehicles.
 
The Issuer acknowledges that there are generally no ethical screens or
information barriers among the Collateral Manager and certain of its Affiliates
of the type that many firms implement to separate individuals who make
investment decisions from others who might possess applicable material,
non-public information.  The Issuer acknowledges that the Collateral Manager may
be prevented from causing the Issuer to transact in certain assets due, among
other things, to internal restrictions imposed on the Collateral Manager
regarding the possession and use of material and/or non-public information and
certain restrictions of the 1940 Act regarding co-investments with affiliates.

 
12

--------------------------------------------------------------------------------

 

(i)           It is understood that the Collateral Manager and any of its
Affiliates may engage in any other business and furnish investment management
and advisory services to others, including Persons which may have investment
policies similar to those followed by the Collateral Manager with respect to the
Assets and which may own securities or obligations of the same class, or which
are of the same type, as the Collateral Obligations or the Eligible Investments
or other securities or obligations of the obligor or issuer of the Collateral
Obligations or the Eligible Investments. The Collateral Manager will be free, in
its sole discretion, to make recommendations to others, or effect transactions
on behalf of itself or for others, which may be the same as or different from
those effected with respect to the Assets. Nothing in the Indenture and this
Agreement shall prevent the Collateral Manager or any of its Affiliates, acting
either as principal or agent on behalf of others, from buying or selling, or
from recommending to or directing any other account to buy or sell, at any time,
securities or obligations of the same kind or class, or securities or
obligations of a different kind or class of the same issuer, as those directed
by the Collateral Manager to be purchased or sold on behalf of the Issuer. It is
understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates or their respective Related Persons or any member of
their families or a person or entity advised by the Collateral Manager may have
an interest in a particular transaction or in securities or obligations of the
same kind or class, or securities or obligations of a different kind or class of
the same issuer, as those whose purchase or sale the Collateral Manager may
direct hereunder.  In the event that, in light of market conditions and
investment objectives, the Collateral Manager determines that it would be
advisable to purchase the same Collateral Obligation both for the Issuer, and
either the proprietary account of the Collateral Manager or any Affiliate of the
Collateral Manager or another client of the Collateral Manager, the Collateral
Manager will allocate investment opportunities across such entities for which
such opportunities are appropriate, consistent with (1) its internal conflict of
interest and allocation policies, (2) any applicable requirements of the
Advisers Act and (3) if and to the extent applicable, certain restrictions of
the 1940 Act regarding co-investments with affiliates.
 
Section 5.        Certain Conflicts of Interest.
 
(a)          Subject to compliance with applicable laws and regulations and
subject to this Agreement and the Indenture, the Collateral Manager may direct
the Trustee to acquire an Asset from, or sell an Asset to, the Collateral
Manager, any of its Affiliates or any Client for which the Collateral Manager or
any of its Affiliates serves as investment adviser for fair market value;
provided that the Collateral Manager shall obtain the Issuer's written consent
through the Independent Review Party as provided herein if any such transaction
requires the consent of the Issuer under Section 206(3) of the Advisers Act (an
“Affiliate Transaction”).
 
(b)         With respect to the approval of Affiliate Transactions, the Issuer
shall appoint the independent directors of Golub Capital BDC, Inc., the Issuer’s
designated manager, to act on behalf of the Issuer by majority vote (a majority
of such directors, the “Independent Review Party”).
 
The Issuer acknowledges that Affiliates of the Collateral Manager may purchase
all of the outstanding Class B Notes and acquire all of the Subordinated Notes
and Membership Interests and that Clients advised by the Collateral Manager or
its Affiliates may acquire the Notes. In certain circumstances, the interests of
the Issuer and/or the Holders with respect to matters as to which the Collateral
Manager is advising the Issuer may conflict with the interests of the Collateral
Manager. The Issuer hereby acknowledges that various potential and actual
conflicts of interest do or may exist with respect to the Collateral Manager as
described in this Agreement and in the Final Offering Circular; provided that
nothing in this Section 5 shall be construed as altering the duties of the
Collateral Manager as set forth herein, in the Indenture or under applicable
law.

 
13

--------------------------------------------------------------------------------

 
 
Section 6.        Records; Confidentiality.
 
The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee, the Holders, and the Independent
accountants appointed by the Collateral Manager on behalf of the Issuer pursuant
to Article X of the Indenture at any time during normal business hours and upon
not less than three Business Days’ prior notice. The Collateral Manager shall
keep confidential any and all information obtained in connection with the
services rendered hereunder and shall not disclose any such information to
non-affiliated third parties except (a) with the prior written consent of the
Issuer, (b) such information as a Rating Agency shall reasonably request in
connection with its rating of the Secured Notes or in supplying credit estimates
on any Collateral Obligation included in the Assets, (c) in connection with
establishing trading or investment accounts or otherwise in connection with
effecting Transactions on behalf of the Issuer, (d) as required by (i)
applicable law, regulation, court order, or a request by a governmental
regulatory agency with jurisdiction over the Collateral Manager or any of its
Affiliates, (ii) the rules or regulations of any self-regulating organization,
body or official having jurisdiction over the Collateral Manager or any of its
Affiliates or (iii) the rules and regulations of any stock exchange on which the
Secured Notes may be listed, (e) to its professional advisors (including,
without limitation, legal, tax and accounting advisors), (f) such information as
shall have been publicly disclosed other than in known violation of this
Agreement or the provisions of the Indenture or shall have been obtained by the
Collateral Manager on a non-confidential basis, (g) as expressly permitted in
the Final Offering Circular, in the Indenture or in any other Transaction
Document, (h) such information as is necessary or appropriate to disclose so
that the Collateral Manager may perform its duties hereunder, under the
Indenture or any other Transaction Document or (i) general performance
information which may be used by the Collateral Manager, its Affiliates or their
Related Persons in connection with their marketing activities.  For purposes of
this Section 6, the Holders, the Trustee, the Calculation Agent and the
Collateral Administrator shall not be considered “non-affiliated third
parties.”  Notwithstanding the foregoing, it is agreed that the Collateral
Manager may disclose (a) that it is serving as collateral manager of the Issuer,
(b) the nature, aggregate principal amount and overall performance of the
Issuer’s assets, (c) the amount of earnings on the Assets, (d) such other
information about the Issuer, the Assets and the Notes as is customarily
disclosed by managers of collateralized loan obligations and (e) each of its
respective employees, representatives or other agents may disclose to any and
all Persons, without limitation of any kind, the United States federal income
tax treatment and United States federal income tax structure of the transactions
contemplated by the Indenture, this Agreement and the related documents and all
materials of any kind (including opinions and other tax analyses) that are
provided to them relating to such United States federal income tax treatment and
United States income tax structure.

 
14

--------------------------------------------------------------------------------

 

Section 7.        Obligations of Collateral Manager.
 
In accordance with the Standard of Care set forth in Section 2(a), the
Collateral Manager shall take care to avoid taking any action that would (a)
materially adversely affect the status of the Issuer for purposes of the United
States federal or state law or other law applicable to it, (b) not be permitted
by the Issuer’s Organizational Instruments, copies of which the Collateral
Manager acknowledges the Issuer has provided to the Collateral Manager, (c)
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Issuer, including, without limitation, actions which would
violate any law of the United States federal, state or other applicable
securities law that is known by the Collateral Manager to be applicable to it
and, in each case, the violation of which would have a Material Adverse Effect
on the Issuer or have a material adverse effect on the ability of the Collateral
Manager to perform its obligations hereunder, (d) require registration of either
of the Issuer or the pool of Assets as an “investment company” under Section 8
of the 1940 Act, or (e) knowingly and willfully adversely affect the interests
of the Issuer in the Assets in any material respect (other than (i) as expressly
permitted hereunder or under the Indenture or (ii) in connection with any action
taken in the ordinary course of business of the Collateral Manager in accordance
with its Standard of Care). If the Collateral Manager is ordered by the
designated manager of the Issuer or the requisite Holders to take any action
which would, or could reasonably be expected to, in each case in its reasonable
business judgment, have any such consequences, the Collateral Manager shall
promptly notify the Issuer and the Trustee that such action would, or could
reasonably be expected to, in each case in its reasonable business judgment,
have one or more of the consequences set forth above and shall not take such
action unless the designated manager of the Issuer then requests the Collateral
Manager to do so and both a Majority of the Controlling Class and a Majority of
the Subordinated Notes have consented thereto in writing. Notwithstanding any
such request, the Collateral Manager shall not take such action unless (i)
arrangements satisfactory to it are made to insure or indemnify the Collateral
Manager, Affiliates of the Collateral Manager and shareholders, partners,
members, managers, directors, officers or employees of the Collateral Manager or
such Affiliates from any liability and expense it may incur as a result of such
action and (ii) if the Collateral Manager so requests in respect of a question
of law, the Issuer delivers to the Collateral Manager an Opinion of Counsel
(from outside counsel satisfactory to the Collateral Manager) that the action so
requested does not violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Issuer or over the Collateral
Manager.  Neither the Collateral Manager nor its Affiliates, shareholders,
partners, members, managers, directors, officers or employees shall be liable to
the Issuer or any other Person, except as provided in Section 10.
Notwithstanding anything contained in this Agreement to the contrary, any
indemnification or insurance by the Issuer provided for in this Section 7 or
Section 10 shall be payable out of the Assets in accordance with the Priority of
Payments, and the Collateral Manager may take into account such Priority of
Payments in determining whether any proposed indemnity arrangements contemplated
by this Section 7 are satisfactory.
 
Section 8.        Compensation.
 
(a)         As compensation for its performance of its obligations as Collateral
Manager under this Agreement, the Collateral Manager will be entitled to receive
on each Payment Date (in accordance with the Priority of Payments) the
Collateral Management Fee (the “Collateral Management Fee”).

 
15

--------------------------------------------------------------------------------

 

The Collateral Management Fee will be payable on each Payment Date to the extent
of the funds available for such purpose in accordance with the Priority of
Payments. The Collateral Management Fee is payable to the Collateral Manager in
arrears, on each Payment Date in an amount (as certified by the Collateral
Manager to the Trustee) equal to 0.35% per annum (calculated on the basis of a
360-day year consisting of twelve 30-day months) of the Fee Basis Amount at the
beginning of the Collection Period relating to such Payment Date; provided that
the Collateral Management Fee due on any Payment Date shall not include any such
fee (or any portion thereof) that has been waived by the Collateral Manager
hereunder.
 
The Collateral Management Fee is payable on each Payment Date only to the extent
that sufficient Interest Proceeds or Principal Proceeds are available. To the
extent the Collateral Management Fee is not paid on a Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily deferred or waived by the Collateral Manager), the Collateral
Management Fee due on such Payment Date (or the unpaid portion thereof, as
applicable, the “Collateral Management Fee Shortfall Amount”) will be
automatically deferred for payment on the succeeding Payment Date, with
interest, in accordance with the Priority of Payments. Interest on Collateral
Management Fee Shortfall Amounts shall accrue at the Prime Rate for the period
beginning on the first Payment Date on which the related Collateral Management
Fee was due (and not paid) through the Payment Date on which such Collateral
Management Fee Shortfall Amount (including accrued interest) is paid. To the
extent that funds are available on a Payment Date for the payment of all or a
portion of the outstanding Collateral Management Fee Shortfall Amounts and the
Collateral Manager elects to defer such Collateral Management Fee Shortfall
Amounts, interest shall not accrue on such Collateral Management Fee Shortfall
Amounts beyond such Payment Date.
 
(b)         At the option of the Collateral Manager by written notice to the
Trustee no later than the Determination Date immediately prior to such Payment
Date, on each Payment Date, (i) all or a portion of the Collateral Management
Fees or the Collateral Management Fee Shortfall Amount (including accrued
interest) due and owing on such Payment Date may be deferred for payment on a
subsequent Payment Date, without interest (the “Current Deferred Management
Fee”) and (ii) all or a portion of the previously deferred Collateral Management
Fees or Collateral Management Fee Shortfall Amounts (collectively, the
“Cumulative Deferred Management Fee”) may be declared due and payable (to the
extent there are sufficient Interest Proceeds and Principal Proceeds
therefor).  At such time as the Secured Notes are redeemed in connection with an
Optional Redemption or a Tax Redemption, without duplication, all accrued and
unpaid Collateral Management Fees, Current Deferred Management Fees, Collateral
Management Fee Shortfall Amounts (including accrued interest) and Cumulative
Deferred Management Fees (the “Aggregate Collateral Management Fee”) shall be
due and payable to the Collateral Manager.
 
(c)          The Collateral Manager may, in its sole discretion (but shall not
be obligated to), elect to waive all or any portion of the Collateral Management
Fee payable to the Collateral Manager on any Payment Date.  Any such election
shall be made by the Collateral Manager delivering written notice thereof to the
Trustee no later than the Determination Date immediately prior to such Payment
Date.  Any election to waive the Collateral Management Fee may also be made by
written standing instructions to the Trustee; provided that such standing
instructions may be rescinded by the Collateral Manager at any time.

 
16

--------------------------------------------------------------------------------

 
 
(d)          Except as otherwise set forth herein and in the Indenture, the
Collateral Manager will continue to serve as Collateral Manager under this
Agreement notwithstanding that the Collateral Manager will not have received
amounts due it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with the Priority of
Payments.
 
(e)          If the Collateral Manager is terminated for any reason or resigns
or is removed, (i) Collateral Management Fees calculated as provided in this
Section 8 shall be prorated for any partial period elapsing from the last
Payment Date on which such Collateral Manager received the Collateral Management
Fee to the effective date of such termination, resignation or removal and (ii)
any unpaid Cumulative Deferred Management Fees and Collateral Management Fee
Shortfall Amounts (including related interest) shall be determined as of the
effective date of such termination, resignation or removal and, in each case,
shall be due and payable on each Payment Date following the effective date of
such termination, resignation or removal in accordance with the Priority of
Payments until paid in full. Otherwise, such Collateral Manager shall not be
entitled to any further compensation for further services but shall be entitled
to receive any expense reimbursement accrued to the effective date of
termination, resignation or removal and any indemnity amounts owing (or that may
become owing) under Section 7, Section 10, or Section 15(a)(iii).  Any Aggregate
Collateral Management Fee, expense reimbursement and indemnities owed to such
Collateral Manager in accordance with this Section 8(e) and any Aggregate
Collateral Management Fee, expense reimbursement and indemnities owed to any
successor Collateral Manager on any Payment Date shall be paid pro rata based on
the amount thereof then due and owing to each subject to the Priority of
Payments.
 
Section 9.        Benefit of the Agreement.
 
The Collateral Manager shall perform its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture applicable to
it. The Collateral Manager agrees and consents to the provisions contained in
Section 15.1(f) of the Indenture. In addition, the Collateral Manager
acknowledges the pledge of this Agreement under the granting clause of the
Indenture.
 
17

--------------------------------------------------------------------------------


 
Section 10.      Limits of Collateral Manager Responsibility.
 
(a)          None of the Collateral Manager, its affiliates or their respective
Related Persons assumes any responsibility under this Agreement, other than the
Collateral Manager’s assumption of its responsibility to render the services
required to be performed by it hereunder and under the terms of the Indenture
applicable to it in good faith, subject to the Standard of Care described in
Section 2(a).  The Collateral Manager shall not be responsible for any action or
inaction of the Issuer or the Trustee in following or declining to follow any
advice, recommendation or direction of the Collateral Manager, including as set
forth in Section 7.  The Indemnified Parties (as defined below) shall not be
liable to the Issuer, the Trustee, any Holder, the Initial Purchaser, any of
their respective affiliates, or Related Persons or any other Persons for any
act, omission, error of judgment, mistake of law, or for any claim, loss,
liability, damage, judgments, assessments, settlement, cost, or other expense
(including attorneys’ fees and expenses and court costs) arising out of or with
respect to any investment or for any other act or omission in the performance of
the Collateral Manager’s obligations under or in connection with this Agreement
or the terms of any other Transaction Document applicable to the Collateral
Manager, incurred as a result of actions taken or recommended or for any
omissions of the Collateral Manager, or for any decrease in the value of the
Assets, except for liability to which the Collateral Manager would be subject
(i) by reason of acts constituting bad faith, willful misconduct or gross
negligence in the performance of its duties hereunder and under the terms of the
Indenture or (ii) with respect to the Collateral Manager Information, as of the
date made, such information containing any untrue statement of a material fact
or omitting to state a material fact necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading (the
preceding clauses (i) and (ii) collectively referred to for purposes of this
Section 10 as “Collateral Manager Breaches”). The Collateral Manager shall not
be liable for any consequential, punitive, exemplary or treble damages or lost
profits hereunder or under the Indenture. Nothing contained herein shall be
deemed to waive any liability which cannot be waived under applicable state or
federal law or any rules or regulations adopted thereunder.
 
(b)         (i)  The Issuer shall indemnify and hold harmless (the Issuer in
such case, the “Indemnifying Party”) the Collateral Manager, its affiliates and
their respective Related Persons (each, an “Indemnified Party”) from and against
any and all losses, claims, damages, judgments, assessments, costs or other
liabilities (collectively, “Losses”) and will promptly reimburse each such
Indemnified Party for all reasonable fees and expenses incurred by an
Indemnified Party with respect thereto (including reasonable fees and expenses
of counsel) (collectively, “Expenses”) arising out of or in connection with the
issuance of the Notes (including, without limitation, any untrue statement of
material fact contained in the Offering Circulars, or omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading other than the Collateral Manager Information), the
transactions contemplated by the Offering Circulars, the Indenture or this
Agreement and any acts or omissions of any such Indemnified Party; provided,
that such Indemnified Party shall not be indemnified for any Losses or Expenses
incurred as a result of any acts or omissions by such Indemnified Party that
constitute a Collateral Manager Breach. Notwithstanding anything contained
herein to the contrary, the obligations of the Issuer under this Section 10 to
indemnify any Indemnified Party for any Losses or Expenses are non-recourse
obligations of the Issuer payable solely out of the Assets in accordance with
the Priority of Payments set forth in the Indenture.
 
(ii)       The Collateral Manager shall indemnify and hold harmless (the
Collateral Manager in such case, the “Indemnifying Party”) the Issuer, its
affiliates and their respective Related Persons (each such party being, in such
case, an “Indemnified Party”) from and against any and all Losses and shall
promptly reimburse each such Indemnified Party for all reasonable Expenses as
such Expenses are incurred in investigating, preparing, pursuing or defending
any Actions in respect of or arising out of any Collateral Manager Breaches;
provided, however, that the Collateral Manager shall not be liable for any
consequential, punitive, exemplary or treble damages or lost profits.

 
18

--------------------------------------------------------------------------------

 

(c)         An Indemnified Party shall (or, with respect to the Related Persons
of the Collateral Manager or of the Issuer, as applicable, the Collateral
Manager or the Issuer, as applicable, shall cause such Indemnified Party to)
promptly notify the Indemnifying Party if the Indemnified Party receives a
complaint, claim, compulsory process or other notice of any Loss giving rise to
a claim for indemnification under this Section 10, but failure so to notify the
Indemnifying Party or to comply with paragraph (d) below shall not relieve such
Indemnifying Party from its obligations under this Section 10 unless and to the
extent that such Indemnifying Party did not otherwise learn of such action or
proceeding and to the extent such failure results in the forfeiture by the
Indemnifying Party of material rights and defenses.
 
(d)         With respect to any claim made or threatened against an Indemnified
Party, or compulsory process or request served upon such Indemnified Party for
which such Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or with respect to the Related Persons
of the Collateral Manager or of the Issuer, as applicable, the Collateral
Manager or the Issuer, as applicable, shall cause such Indemnified Party to):
 
(i)        at the Indemnifying Party’s expense, provide the Indemnifying Party
such information and cooperation with respect to such claim as the Indemnifying
Party may reasonably require, including, but not limited to, making appropriate
personnel available to the Indemnifying Party at such reasonable times as the
Indemnifying Party may request;
 
(ii)       at the Indemnifying Party’s expense, cooperate and take all such
steps as the Indemnifying Party may reasonably request to preserve and protect
any defense to such claim;
 
(iii)      in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Indemnifying Party the right, which the
Indemnifying Party may exercise in its sole discretion and at its expense, (A)
to participate in the investigation, defense and settlement of such claim, and,
(B) to the extent that it shall wish, to assume the defense thereof, with
counsel satisfactory to such Indemnified Party (who shall not, except with the
consent of the Indemnified Party, be counsel to the Indemnifying Party), and,
after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under such subsection for any legal fees and
expenses of other counsel or any other expenses, in each case subsequently
incurred by such Indemnified Party, in connection with the defense thereof other
than reasonable costs of investigation, except that, if such Indemnified Party
reasonably determines that counsel selected by the Indemnifying Party has a
conflict of interest, such Indemnifying Party shall pay the reasonable fees and
disbursements of one additional counsel selected by the Indemnified Party (in
addition to any local counsel) separate from its own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and
 
(iv)     neither incur any material expense to defend against nor make any
admission with respect thereto (other than routine or incontestable admission or
factual admissions the failure to make which could expose such Indemnified Party
to (A) unindemnified liability, or (B) only if the Indemnified Party is the
Collateral Manager or an affiliate or Related Person of the Collateral Manager
or of an affiliate thereof, any liability in respect of which, in the good faith
determination of such Indemnified Party, the Indemnifying Party is unlikely to
have sufficient funds available to indemnify the Indemnified Party in full,
taking into account the Priority of Payments), nor permit a default or consent
to the entry of any judgment in respect thereof, in each case without the prior
written consent of the Indemnifying Party; provided that the Indemnifying Party
shall have advised such Indemnified Party that such Indemnified Party is
entitled to be indemnified hereunder with respect to such claim.

 
19

--------------------------------------------------------------------------------

 
 
(e)         No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, settle or
compromise any claim giving rise to a claim for indemnity hereunder, or permit a
default or consent to the entry of any judgment in respect thereof; provided
that if the Indemnified Party is the Collateral Manager or an affiliate or a
Related Person of the Collateral Manager or of an affiliate thereof, such
Indemnified Party shall not be required to seek or obtain such consent if it
determines in good faith that the Indemnifying Party is unlikely to have
sufficient funds available to indemnify it in full, taking into account the
Priority of Payments.
 
(f)          No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld, settle
or compromise or consent to the entry of any judgment with respect to any claim
giving rise to a claim for indemnity hereunder if such settlement includes a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.
 
(g)         The compliance of the Collateral Manager’s actions with the
provisions of the Indenture and this Agreement shall be determined on the date
of action only, based upon the prices and characteristics of the Assets on the
date of such action (or on the most recent date practicable, in the case of
Collateral Obligations not purchased or sold on such date); provided that the
provisions of the Indenture and this Agreement shall not be deemed breached as a
result of changes in value, status or any other conditions of an investment
following the date of such action and the Collateral Manager shall not be
responsible under this Agreement for the performance of or any losses on the
Assets acquired in accordance with this Agreement.
 
(h)         The Assets shall be held by the Custodian appointed by the Issuer
pursuant to the Indenture.  The Collateral Manager and its Affiliates shall at
no time have custody or physical control of the Assets.  The Collateral Manager
shall not be liable for any act or omission of the Collateral Administrator, the
Trustee or any sub-custodian or other agent appointed by the Calculation Agent
or the Issuer. Any compensation owed to the Collateral Administrator, the
Trustee or the Calculation Agent for their services to the Issuer shall be the
obligation of the Issuer and not the Collateral Manager.
 
Section 11.      No Joint Venture.
 
The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer. It is acknowledged that neither the Collateral Manager nor any of
its Affiliates has provided or shall provide any tax, accounting or legal advice
or assistance to the Issuer or any other Person in connection with the
transactions contemplated hereby.

 
20

--------------------------------------------------------------------------------

 
 
Section 12.      Term; Termination.
 
(a)          This Agreement shall commence as of the date first set forth above
and shall continue in force until the first of the following occurs: (i) the
final liquidation of the Assets and the final distribution of the proceeds of
such liquidation to the Noteholders, (ii) the payment in full of the Notes, and
the satisfaction and discharge of the Indenture in accordance with its terms or
(iii) the early termination of this Agreement in accordance with Section 12(b),
(c), (d), (e) or (f) or Section 14.
 
(b)          Subject only to clause (c) below, the Collateral Manager may
resign, upon 90 days’ prior written notice to the Issuer (or such shorter notice
as is acceptable to the Issuer) and the Trustee (and the Issuer shall direct the
Trustee to distribute a copy of such notice to the Holders within five (5)
Business Days of receipt); provided that the Collateral Manager shall have the
right to resign immediately upon the effectiveness of any material change in
applicable law or regulations which renders the performance by the Collateral
Manager of its duties hereunder or under the Indenture to be a violation of such
law or regulation.
 
(c)          No resignation or removal of the Collateral Manager pursuant to
this Agreement shall be effective until the date as of which a successor
Collateral Manager shall have been appointed and approved and has accepted and
assumed all of the Collateral Manager’s duties and obligations pursuant to this
Agreement in writing (an “Instrument of Acceptance”).
 
(d)          Promptly after notice of any removal under Section 14 or any
resignation of the Collateral Manager that is to take place while any of the
Notes are Outstanding, the Issuer shall transmit or cause the Trustee to
transmit copies of such notice to the Holders and each Rating Agency and shall
appoint a successor Collateral Manager in accordance with the procedures set
forth in clause (e) below; provided that such successor Collateral Manager (i)
has demonstrated an ability to professionally and competently perform duties
similar to those imposed upon the Collateral Manager hereunder, (ii) is legally
qualified and has the capacity to assume all of the responsibilities, duties and
obligations of the Collateral Manager hereunder and under the applicable terms
of the Indenture, (iii) does not cause or result in the Issuer becoming, or
require the pool of Assets to be registered as, an investment company under the
1940 Act and (iv) with respect to which the Global Rating Agency Condition has
been satisfied.

 
21

--------------------------------------------------------------------------------

 

(e)          A Majority of the Subordinated Notes will nominate a successor
Collateral Manager that meets the criteria set forth in clause (d) above (other
than subclause (iv) thereof) within 30 days of initial notice of the resignation
or removal of the Collateral Manager and if the Majority of the Controlling
Class consents thereto, such proposed successor will be appointed the successor
Collateral Manager by the Issuer; provided that the Global Rating Agency
Condition has been satisfied with respect thereto.  If a Majority of the
Subordinated Notes fails to nominate such a successor within 30 days of initial
notice of the resignation or removal of the Collateral Manager or if a Majority
of the Controlling Class does not consent thereto, then a Majority of the
Controlling Class shall, within 60 days of initial notice of the resignation or
removal of the Collateral Manager, nominate a successor Collateral Manager that
meets the criteria set forth in clause (d) above (other than subclause (iv)
thereof).  If a Majority of the Subordinated Notes consents to such Controlling
Class nominee, such nominee shall be appointed the successor Collateral Manager
by the Issuer; provided the Global Rating Agency Condition has been satisfied
with respect thereto.  If no successor Collateral Manager is appointed within 90
days with the consent thereto of a Majority of the Controlling Class (if
nominated by a Majority of the Subordinated Notes) or the consent thereto of a
Majority of the Subordinated Notes (if nominated by a Majority of the
Controlling Class) (or, in the event of a change in applicable law or regulation
which renders the performance by the Collateral Manager of its duties under this
Agreement or the Indenture to be a violation of such law or regulation, within
30 days) following the termination or resignation of the Collateral Manager, any
of the Issuer, the Collateral Manager, a Majority of the Subordinated Notes and
the Majority of the Controlling Class shall have the right to petition a court
of competent jurisdiction to appoint a successor Collateral Manager, in any such
case whose appointment shall become effective after such successor has accepted
its appointment and assumed all of the Collateral Manager’s duties and
obligations pursuant to this Agreement in an Instrument of Acceptance and
without the consent of any Holder.
 
(f)           The successor Collateral Manager shall be entitled to the
Collateral Management Fee set forth in Sections 8(a) (and, to the extent it
defers such fees, the related Aggregate Collateral Management Fee due and owing
to such successor Collateral Manager under Section 8(b)) and no compensation
payable to such successor Collateral Manager shall be greater than as set forth
in Section 8 without the prior written consent of 100% of each Class of Notes
voting separately by Class, including Collateral Manager Notes. Upon the later
of the expiration of the applicable notice periods with respect to termination
specified in this Section 12 or in Section 14 and the acceptance of its
appointment hereunder by the successor Collateral Manager, all authority and
power of the Collateral Manager hereunder, whether with respect to the Assets or
otherwise, shall automatically and without action by any person or entity pass
to and be vested in the successor Collateral Manager. The Issuer, the Trustee
and the successor Collateral Manager shall take such action (or cause the
outgoing Collateral Manager to take such action) consistent with this Agreement
and as shall be necessary to effect any such succession.
 
(g)          If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (h) below.
 
(h)          Sections 6, 7 (with respect to any indemnity or insurance provided
thereunder), 8 (with respect to any accrued and unpaid Aggregate Collateral
Management Fees) 10, 12(g), 15, 17, 21, 22, 23 and 25 shall survive any
termination of this Agreement pursuant to this Section 12 or Section 14.
 
22

--------------------------------------------------------------------------------


 
Section 13.      Assignments.
 
(a)          Except as otherwise provided in this Section 13, the Collateral
Manager may not assign or delegate (except as provided in Section 2(e)) its
rights or responsibilities under this Agreement without (i) satisfaction of the
Global Rating Agency Condition with respect thereto and (ii) obtaining the
consent of the Issuer and the consent of a Majority of the Controlling Class and
a Majority of the Subordinated Notes (voting separately).  The Collateral
Manager shall not be required to obtain such consents or satisfy such condition
with respect to a change of control transaction that is deemed to be an
assignment within the meaning of Section 202(a)(1) of the Advisers Act; provided
that, for so long as the Collateral Manager is a registered investment adviser
under the Advisers Act, the Collateral Manager shall obtain the consent of the
Issuer, in a manner consistent with SEC Staff interpretations of Section
205(a)(2) of the Advisers Act, to any such transaction.
 
(b)          The Collateral Manager may without satisfaction of the Global
Rating Agency Condition, without obtaining the consent of the Majority of the
Controlling Class or of the Majority of the Subordinated Notes and, so long as
such assignment or delegation does not constitute an “assignment” for purposes
of Section 205(a)(2) of the Advisers Act during such time as the Collateral
Manager is a registered investment adviser under the Advisers Act, without
obtaining the prior consent of the Issuer, (1) assign any of its rights or
obligations under this Agreement to an Affiliate; provided that such Affiliate
(i) has demonstrated ability, whether as an entity or by its principals and
employees, to professionally and competently perform duties similar to those
imposed upon the Collateral Manager pursuant to this Agreement, (ii) has the
legal right and capacity to act as Collateral Manager under this Agreement, and
(iii) shall not cause the Issuer or the pool of Assets to become required to
register under the provisions of the 1940 Act or (2) enter into (or have its
parent enter into) any consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all of its asset management business
to, another entity and, at the time of such consolidation, merger, amalgamation
or transfer the resulting, surviving or transferee entity assumes all the
obligations of the Collateral Manager under this Agreement generally (whether by
operation of law or by contract) and the other entity has substantially the same
investment staff providing investment management services to the Issuer;
provided that the Collateral Manager shall deliver prior notice to the Rating
Agencies of any assignment, delegation or combination made pursuant to this
sentence.  Upon the execution and delivery of any such assignment by the
assignee, the Collateral Manager will be released from further obligations
pursuant to this Agreement except with respect to its obligations and agreements
arising under Section 10, 12(g), 17, 21 through 23, and 25 in respect of its
acts or omissions occurring prior to such assignment and except with respect to
its obligations under Section 15 after such assignment.  For the avoidance of
doubt, the staffing agreement between the Collateral Manager and two of its
Affiliates, Golub Capital Incorporated and Golub Capital Management LLC (the
“Staffing Agreement”), shall not be deemed an assignment or delegation of duties
by the Collateral Manager or require the consent of any party hereto.
 
(c)          This Agreement shall not be assigned by the Issuer without (i) the
prior written consent of the Collateral Manager, the Trustee and a Majority of
the each Class of Notes (voting separately) and (ii) satisfaction of the Global
Rating Agency Condition, except in the case of assignment by the Issuer (1) to
an entity which is a successor to the Issuer permitted under the Indenture, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Issuer is bound thereunder or (2)
to the Trustee as contemplated by the granting clause of the Indenture. The
Issuer may assign its rights, title and interest in (but not its obligations
under) this Agreement to the Trustee pursuant to the Indenture; and the
Collateral Manager by its signature below agrees to, and acknowledges, such
assignment. Upon assignment by the Issuer, the Issuer shall use reasonable
efforts to cause such assignee to execute and deliver to the Collateral Manager
such documents as the Collateral Manager shall consider reasonably necessary to
effect fully such assignment.
 

 
23

--------------------------------------------------------------------------------

 
 
(d)          The Issuer shall provide (or cause the Trustee to provide) the
Rating Agencies and the Holders with notice of any assignment pursuant to this
Section 13.
 
Section 14.      Removal for Cause.
 
(a)         The Collateral Manager may be removed for Cause upon 10 Business
Days’ prior written notice by the Issuer (“Termination Notice”) at the direction
of a Majority of the Controlling Class or a Majority of the Subordinated
Notes.  Simultaneous with its direction to the Issuer to remove the Collateral
Manager for Cause, such Majority of the Controlling Class or the Subordinated
Notes, as applicable, shall give to the Issuer a written statement setting forth
the reason for such removal (“Statement of Cause”).  The Trustee (at the
direction of the Issuer) shall distribute a copy of the Termination Notice and
the Statement of Cause to the Holders within five (5) Business Days of
receipt.  No such removal shall be effective (A) until the date as of which a
successor Collateral Manager shall have been appointed in accordance with
Sections 12(d) and (e) and delivered an Instrument of Acceptance to the Issuer
and the successor Collateral Manager has effectively assumed all of the
Collateral Manager’s duties and obligations and (B) unless the Statement of
Cause has been delivered to the Issuer as set forth in this Section
14(a).  “Cause” means any of the following:
 
(i)           the Collateral Manager shall willfully and intentionally violate
or breach any material provision of this Agreement or the Indenture applicable
to it in bad faith (not including a willful and intentional breach that results
from a good faith dispute regarding reasonable alternative courses of action or
interpretation of instructions or provisions of the relevant Transaction
Documents);
 
(ii)          the Collateral Manager shall breach any provision of this
Agreement or any terms of the Indenture applicable to it (other than as covered
by clause (i) and it being understood that failure to meet any Concentration
Limitation, Collateral Quality Test or Coverage Test is not a breach for
purposes of this clause (ii)), which breach would reasonably be expected to have
a Material Adverse Effect on the Issuer and shall not cure such breach (if
capable of being cured) within 30 days after the earlier to occur of a
Responsible Officer of the Collateral Manager receiving notice or having actual
knowledge of such breach, unless, if such breach is remediable, the Collateral
Manager has taken action commencing the cure thereof within such 30 day period
that the Collateral Manager believes in good faith will remedy such failure
within 60 days after the earlier to occur of a Responsible Officer receiving
notice or having actual knowledge thereof;
 
(iii)         the failure of any representation, warranty, certification or
statement made or delivered by the Collateral Manager in or pursuant to this
Agreement or the Indenture to be correct in any material respect when made which
failure (A) would reasonably be expected to have a Material Adverse Effect on
the Issuer and (B) is not corrected by the Collateral Manager within 30 days of
a Responsible Officer of the Collateral Manager receiving notice of such
failure, unless such failure is remediable, the Collateral Manager has taken
action commencing the cure thereof within such 30 day period that the Collateral
Manager believes in good faith will remedy such failure within 60 days after the
earlier to occur of a Responsible Officer receiving notice thereof or having
actual knowledge thereof;
 

 
24

--------------------------------------------------------------------------------

 
 
(iv)         the Collateral Manager is wound up or dissolved or there is
appointed over it or a substantial part of its assets a receiver, administrator,
administrative receiver, trustee or similar officer; or the Collateral Manager
(A) ceases to be able to, or admits in writing its inability to, pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into any composition or arrangement with, its creditors generally;
(B) applies for or consents (by admission of material allegations of a petition
or otherwise) to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator (or other similar official) of the Collateral Manager
or of any substantial part of its properties or assets in connection with any
winding up, liquidation, reorganization or other relief under any bankruptcy,
insolvency, receivership or similar law, or authorizes such an application or
consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Collateral Manager and
continue undismissed for 60 days; (C) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution, or
similar law, or authorizes such application or consent, or proceedings to such
end are instituted against the Collateral Manager without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency or
the issuance of an order for relief; or (D) permits or suffers all or any
substantial part of its properties or assets to be sequestered or attached by
court order and the order (if contested in good faith) remains undismissed for
60 days;
 
(v)          the occurrence and continuation of an Event of Default pursuant to
Sections 5.1(a), (b) or (c) under the Indenture that primarily results from any
material breach by the Collateral Manager of its duties under this Agreement or
under the Indenture which breach or default is not cured within any applicable
cure period; or
 
(vi)         (A) the occurrence of an act by the Collateral Manager that
constitutes fraud or criminal activity in the performance of its obligations
under this Agreement (as determined pursuant to a final adjudication by a court
of competent jurisdiction) or the Collateral Manager being indicted for a
criminal offence materially related to its business of providing asset
management services, or (B) any officer of the Collateral Manager primarily
responsible for the performance by the Collateral Manager of its obligations
under this Agreement (in the performance of his or her investment management
duties) is indicted for a criminal offense materially related to the business of
the Collateral Manager providing asset management services and continues to have
responsibility for the performance by the Collateral Manager under this
Agreement for a period of ten (10) days after such indictment.
 

 
25

--------------------------------------------------------------------------------

 

(b)          If any of the events specified in clauses (a)(i) through (vi) of
this Section 14 shall occur, the Collateral Manager shall give prompt written
notice thereof to the Issuer, the Holders of the Controlling Class, the Holders
of the Subordinated Notes, the Trustee, and the Rating Agencies; provided that
if any of the events specified in Section 14(a)(iv) shall occur, the Collateral
Manager shall give written notice thereof to the Issuer, the Trustee, and the
Rating Agencies immediately upon the Collateral Manager’s becoming aware of the
occurrence of such event.  A Majority of the Controlling Class and a Majority of
the Subordinated Notes, voting separately by Class, may waive any event
described in Section 14(a)(i), (ii), (iii), (v) or (vi) as a basis for
termination of this Agreement and removal of the Collateral Manager under this
Section 14.
 
(c)          If the Collateral Manager is removed pursuant to this Section 14,
the Issuer shall have, in addition to the rights and remedies set forth in this
Agreement, all of the rights and remedies available with respect thereto at law
or equity.
 
Section 15.      Obligations of Resigning or Removed Collateral Manager.
 
(a)          On, or as soon as practicable after, the date any resignation or
removal is effective, the Collateral Manager shall (at the Issuer’s expense):
 
(i)        deliver to the Issuer or to such other Person as the Issuer shall
instruct all property and documents of the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager;
 
(ii)       deliver to the Trustee an accounting with respect to the books and
records delivered to the Trustee or the successor Collateral Manager appointed
pursuant to Section 12; and
 
(iii)      agree to cooperate with all reasonable requests related to any
proceedings, even after its resignation or removal, which arise in connection
with this Agreement or the Indenture, assuming the Collateral Manager has
received an indemnity in form reasonably satisfactory to the Collateral Manager
from an entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager.
 
(b)         Notwithstanding such resignation or removal, the Collateral Manager
shall remain liable for its obligations under Section 10 and its acts or
omissions giving rise thereto and for any expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) in respect of or arising out of a Collateral Manager
Breach, subject to the limitations of liability set forth in Section 10.
 
Section 16.      Representations and Warranties.
 
(a)          The Issuer hereby represents and warrants to the Collateral Manager
as follows:
 
(i)        The Issuer has been duly organized and is validly existing and in
good standing under the laws of the State of Delaware, has the full power and
authority to own its assets and the obligations and securities proposed to be
owned by it and included in the Assets and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property, the conduct of its business or the
performance of this Agreement, the Indenture, the Notes or any other Transaction
Document require such qualification, except for those jurisdictions in which the
failure to be so qualified, authorized or licensed would not have a Material
Adverse Effect on the Issuer.
 

 
26

--------------------------------------------------------------------------------

 
 
(ii)       The Issuer has full power and authority to execute, deliver and
perform all of its obligations under this Agreement, the Indenture, the Notes
and any other Transaction Document to which it is a party and to perform all of
its obligations under this Agreement, the Indenture, the Notes, and any other
Transaction Document to which it is a party and has taken all necessary action
to authorize this Agreement and the execution and delivery of this Agreement and
the performance of all obligations imposed upon it hereunder, and, as of the
Closing Date, will have taken all necessary action to authorize the Indenture,
the Notes and any other Transaction Document to which it is a party and the
execution, delivery and performance of this Agreement, the Indenture, the Notes
and any other Transaction Document to which it is a party and the performance of
all obligations imposed upon it hereunder or thereunder. No consent of any other
Person including, without limitation, members and creditors of the Issuer, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than any filings pursuant to the UCC required
under the Indenture and necessary to perfect any security interest granted
thereunder) or declaration with, any governmental authority is required by the
Issuer in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, the Indenture, the Notes or any other
Transaction Document to which the Issuer is a party or the obligations imposed
upon the Issuer hereunder and thereunder. This Agreement and all other
Transaction Documents to which the Issuer is a party have been, and each
instrument and document to which the Issuer is a party required hereunder or
under the Indenture, the Notes or any other Transaction Document to which the
Issuer is a party will be, executed and delivered by an Authorized Officer of
the Issuer, and this Agreement or any other Transaction Document to which the
Issuer is a party constitute, and each instrument or document required hereunder
to which the Issuer is a party, when executed and delivered hereunder or
thereunder, will constitute, the legally valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms, subject, as
to enforcement, (A) to the effect of bankruptcy, receivership, insolvency,
winding-up or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency, winding-up or similar event applicable to the Issuer and (B) to
general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).
 
(iii)      The execution, delivery and performance of this Agreement, any other
Transaction Document to which the Issuer is a party and the documents and
instruments required hereunder and thereunder will not violate any provision of
any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the Organizational Instruments of, or any securities issued by,
the Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets may be bound, the violation of which would have a Material
Adverse Effect on the Issuer, and will not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the lien of the Indenture).
 

 
27

--------------------------------------------------------------------------------

 
 
(iv)     The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement, the provisions of the Indenture or
any other Transaction Document applicable to the Issuer, or the performance by
the Issuer of its duties hereunder or thereunder.
 
(b)          The Collateral Manager hereby represents and warrants to the
Issuer, as of the date hereof, as follows:
 
(i)        The Collateral Manager is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has full power and authority to own its assets and to transact the business in
which it is currently engaged, and is duly qualified to do business and is in
good standing under the laws of each jurisdiction where the performance of this
Agreement and any other Transaction Document to which it is a party would
require such qualification, except for those jurisdictions in which the failure
to be so qualified, authorized or licensed would not have a material adverse
effect on the ability of the Collateral Manager to perform its obligations under
this Agreement, the provisions of the Indenture and any other Transaction
Document applicable to the Collateral Manager, or on the validity or
enforceability of this Agreement, the provisions of the Indenture and any other
Transaction Document applicable to the Collateral Manager.
 
(ii)       The Collateral Manager has full power and authority to execute and
deliver this Agreement and any other Transaction Document to which it is a party
and to perform all of its required obligations hereunder and under the
provisions of the Indenture and any other Transaction Document applicable to the
Collateral Manager, and has taken all necessary action to authorize this
Agreement and any other Transaction Document to which it is a party on the terms
and conditions hereof and thereof and the execution and delivery of this
Agreement and any other Transaction Document to which it is a party and the
performance of all obligations required hereunder and thereunder applicable to
the Collateral Manager. No consent of any other Person, including, without
limitation, members and creditors of the Collateral Manager, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Collateral Manager in connection with this Agreement or any other
Transaction Document applicable to it or the execution, delivery, performance,
validity or enforceability of this Agreement or any Transaction Document
applicable to it or the obligations imposed on the Collateral Manager hereunder
or under the terms of the Indenture or any other Transaction Document applicable
to the Collateral Manager other than those which have been obtained or made. No
representation is made herein with respect to the requirements of state
securities laws or regulations. This Agreement has been executed and delivered
by an Authorized Officer of the Collateral Manager, and this Agreement and any
other Transaction Document to which it is a party constitutes the valid and
legally binding obligation of the Collateral Manager enforceable against the
Collateral Manager in accordance with its terms, subject, as to enforcement, (A)
to the effect of bankruptcy, insolvency, winding-up or similar laws affecting
generally the enforcement of creditors’ rights as such laws would apply in the
event of any bankruptcy, receivership, insolvency, winding-up or similar event
applicable to the Collateral Manager and (B) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).
 

 
28

--------------------------------------------------------------------------------

 
 
(iii)      The execution, delivery and performance of this Agreement and the
terms of the Indenture and any other Transaction Document applicable to the
Collateral Manager will not violate any provision of any existing law or
regulation binding on the Collateral Manager (except that no representation is
made herein with respect to the requirements of state securities laws or
regulations), or any order, judgment, award or decree of any court, arbitrator
or governmental authority binding on the Collateral Manager, or the
Organizational Instruments of, or any securities issued by, the Collateral
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Collateral Manager is a party or by which
the Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager or which would reasonably be
expected to adversely affect in a material manner its ability to perform its
obligations hereunder or under the Indenture or any other Transaction Document.
 
(iv)      There is no charge, investigation, action, suit or proceeding before
or by any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture and any other
Transaction Document applicable to the Collateral Manager.
 
(v)      Any information in the sections entitled “Summary of Terms—Collateral
Manager,” “Risk Factors—Risks Relating to the Collateral Manager,” “Risk
Factors—Relating to Certain Conflicts of Interest—Certain Conflicts of Interest
Relating to the Collateral Manager and its Affiliates,” “Risk Factors—Relating
to Certain Conflicts of Interest—Conflicts related to obligations of the
Collateral Manager’s investment committee, the Collateral Manager or its
affiliates have to other clients,” and “The Collateral Manager” contained in the
Final Offering Circular, as thereafter amended or supplemented, as of the date
of the Final Offering Circular or as the date of any such amendment or
supplement, as applicable (provided that the Collateral Manager has consented to
such amendment or supplement) (collectively, the “Collateral Manager
Information”) does not and, as of the Closing Date, will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
(c)          The Collateral Manager makes no representation, express or implied,
with respect to the Issuer or any disclosure with respect to the Issuer.
 

 
29

--------------------------------------------------------------------------------

 
 
Section 17.      Limited Recourse; No Petition.
 
The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under U.S. federal or state or other bankruptcy or similar
laws until at least one year (or, if longer, the applicable preference period
then in effect) plus one day after payment in full of all Notes issued under the
Indenture; provided that nothing in this Section 17 shall preclude the
Collateral Manager from (A) taking any action prior to the expiration of such
applicable preference period in (x) any case or proceeding voluntarily filed or
commenced by the Issuer or (y) any insolvency proceeding filed or commenced
against the Issuer by any Person other than the Collateral Manager or (B)
commencing against the Issuer or any properties of the Issuer any legal action
that is not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding. The Collateral Manager hereby acknowledges and agrees
that the Issuer’s obligations hereunder will be solely the limited liability
company obligations of the Issuer, and that the Collateral Manager will not have
any recourse to any of the shareholders, partners, members, managers, directors,
officers, employees, or Affiliates of the Issuer with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any Transactions contemplated hereby. Notwithstanding any other provisions
hereof or of any other Transaction Document, recourse in respect of any
obligations of the Issuer to the Collateral Manager hereunder or thereunder will
be limited to the Assets as applied in accordance with the Priority of Payments
pursuant to the Indenture and, on the exhaustion of the Assets, all claims
against the Issuer arising from this Agreement or any Transaction Document or
any Transactions contemplated hereby or thereby shall be extinguished and shall
not revive. This Section 17 shall survive the termination of this Agreement for
any reason whatsoever.
 
Section 18.      Notices.
 
Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered against receipt or upon actual receipt of registered or certified
mail, postage prepaid, return receipt requested, or, in the case of telecopier
notice, when received in legible form, addressed as set forth below:
 
(a)          If to the Issuer:
 
Golub Capital BDC 2010-1 LLC
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Telecopier No.: (312) 201-9167
Attention: David Golub


with a copy to the Collateral Manager and a copy to:
 
Dechert LLP
200 Clarendon Street
Boston, MA 02116
Telephone No.:  (617) 654-8604
Telecopier No.:  (617) 426-6567
Attn:  Cynthia J. Williams

 
30

--------------------------------------------------------------------------------

 

 
If to the Collateral Manager:
 
GC Advisors LLC
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Telecopier No.: (312) 201-9167
Attention: David Golub
 
(b)          If to the Trustee:
 
U.S. Bank National Association
One Federal Street
3rd Floor
Boston, Massachusetts 02110
Telephone No.: (617) 603-6499
Telecopier No.: (866) 350-3047
Attn: Jeffrey Stone


(c)          If to the Holders:
 
At their respective addresses maintained in the Register or otherwise maintained
by the Trustee pursuant to the Indenture.
 
Any party may change the address or telecopy number to which communications or
copies directed to such party are to be sent by giving notice to the other
parties of such change of address or telecopy number in conformity with the
provisions of this Section 18 for the giving of notice.
 
Section 19.      Binding Nature of Agreement; Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.
 
Section 20.      Entire Agreement; Amendment.
 
This Agreement, the Indenture and the Collateral Administration Agreement
contain the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof and thereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  This Agreement may not be modified or amended other
than by an agreement in writing executed by each of the parties hereto.  Neither
the Issuer nor the Collateral Manager will enter into any agreement amending,
modifying or terminating this Agreement without satisfaction of the Global
Rating Agency Condition and obtaining the consent of a Majority of the
Controlling Class and a Majority of the Subordinated Notes (voting separately by
Class); provided that no such Global Rating Agency Condition or consent will be
required in connection with any amendment hereto the sole purpose of which is to
(i) correct inconsistencies, typographical or other errors, defects or
ambiguities or (ii) conform this Agreement to the Final Offering Circular, the
Collateral Administration Agreement or the Indenture (as it may be amended from
time to time). The Issuer shall provide the Holders with notice of any amendment
of this Agreement.
 

 
31

--------------------------------------------------------------------------------

 
 
Section 21.      Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK INCLUDING
NEW YORK GENERAL OBLIGATIONS LAW §§ 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT
REGARD TO THE PRINCIPLES THEREOF GOVERNING CONFLICTS OF LAW.
 
Section 22.      Submission to Jurisdiction.
 
With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (“Proceedings”), each party irrevocably:  (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes any of
the parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.
 
Each of the Collateral Manager and the Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office to which notices are sent
to it.
 
Section 23.      Waiver of Jury Trial.
 
EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.
 
Section 24.      Conflict with the Indenture.
 
Except as set forth in Section 2(f), in the event that this Agreement requires
any action to be taken with respect to any matter and the Indenture requires
that a different action be taken with respect to such matter, and such actions
are mutually exclusive, the provisions of the Indenture in respect thereof shall
control. In respect of any other conflict between the terms of this Agreement
and the Indenture or actions required under the terms of the Indenture and the
terms of this Agreement, the terms of the Indenture shall control.
 

 
32

--------------------------------------------------------------------------------

 
 
Section 25.      Subordination; Assignment of Agreement.
 
The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.
 
Section 26.      Indulgences Not Waivers.
 
Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
Section 27.      Costs and Expenses.
 
Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of counsel and accountants) of the
Collateral Manager and of the Issuer incurred in connection with the negotiation
and preparation of and the execution of this Agreement and any amendment hereto,
and all matters incidental thereto, shall be borne by the Issuer. The Issuer
will reimburse the Collateral Manager for expenses including fees and
out-of-pocket expenses reasonably incurred by the Collateral Manager in
connection with services provided under this Agreement with respect to (a) legal
advisers, consultants, rating agencies, accountants, brokers and other
professionals retained by the Issuer or the Collateral Manager (on behalf of the
Issuer), (b) asset pricing and asset rating services, compliance services and
software, and accounting, programming and data entry services directly related
to the management of the Assets, (c) all taxes, regulatory and governmental
charges (not based on the income of the Collateral Manager), insurance premiums
or expenses (d) any and all costs and expenses incurred in connection with the
acquisition, disposition of investments on behalf of the Issuer (whether or not
actually consummated) and management thereof, including attorneys' fees and
disbursements, (e) any fees, expenses or other amounts payable to the Rating
Agencies, (f) any extraordinary costs and expenses incurred by the Collateral
Manager in the performance of its obligations under this Agreement and the
Indenture and (g) as otherwise agreed upon by parties. The Collateral Manager
shall be obligated to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Depositor’s, Issuer’s and Trustee’s respective right, title and
interest in and to the Assets (including, without limitation, the security
interests provided for in the Indenture).
 

 
33

--------------------------------------------------------------------------------

 
 
Section 28.      Third Party Beneficiary.
 
The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if each
of them were a party hereto.
 
Section 29.      Titles Not to Affect Interpretation.
 
The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.
 
Section 30.      Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts by telegraphic or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.
 
Section 31.      Provisions Separable.
 
The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
 
Section 32.      Gender.
 
Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.


Section 33.      Written Disclosure Statement
 
The Issuer acknowledges that it has received Part II of the Collateral Manager’s
Form ADV filed with the Securities and Exchange Commission, as required by Rule
204-(3) under the Adviser’s Act, more than 48 hours prior to the date of
execution of this Agreement.

 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
GOLUB CAPITAL BDC 2010-1 LLC
By:  Golub Capital BDC, Inc., its designated
manager
   
By: 
/s/ David B. Golub  
Name: David B. Golub
 
Title: Chief Executive Officer
   
GC ADVISORS LLC
   
By:
/s/ David B. Golub  
Name: David B. Golub
 
Title: Manager

 
35

--------------------------------------------------------------------------------


 